DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 11/29/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ralph F. Hoppin, Reg. No.: 38,494 on 12/10/2021.
	The claims filed on 11/29/2021 have been amended as the following:
Delete claims 16-21.

Allowable Subject Matter
Claims 2-7, 9-15 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 2 and 22) of the instant application have been amended to recite an invention of configuring an electronic device that includes a first buffer and a second buffer. The first buffer is included in an analog front-end circuit of the electronic device. A track and hold circuit is coupled to output of the analog front-end circuit. The second buffer is connected to the output of the track and hold circuit.   

Therefore, claims 2 and 22 are considered distinct from prior art and are allowable. Since claims 3-7, 9-15, 26 and 27 are depending on claim 2, and claims 23-25 are depending on claim 22, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631